EX‑35.7 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/ Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I Deutsche Mortgage & Asset Receiving Corp. Recipient Role Deal Name Series Number Midland Role Depositor Deutsche Mortgage & Asset Receiving Corp. Series 2006‐CD2 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2006‐C7 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. Series 2006‐CD3 Primary Servicer ShopKo Portfolio whole loan only Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2006‐C8 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2010‐1 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. DBUBS 2011‐LC1 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2011‐FL1 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2012‐CCRE1 Special Servicer Special Servicer of the Crossgates Mall loan under the COMM 2012‐CCRE2 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2012‐CCRE2 Special Servicer Special Servicer of the 260 and 261 Madison Avenue loan under the COMM 2012‐CCRE3 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2012‐CCRE3 Special Servicer Special Servicer of the Crossgates Mall loan under the COMM 2012‐CCRE2 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2012‐CCRE4 Special Servicer of the Emerald Square Mall loan under the COMM 2012‐CCRE3 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2012‐CCRE5 Master and Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐LC6 Master Servicer Master and Special Servicer of the Harmon Corner loan under the COMM 2012‐CCRE5 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE6 Master Servicer of the Moffett Towers and the 540 West Madison Street loans under the COMM 2013‐LC6 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE7 Master Servicer Master Servicer of the Moffett Towers loan under the COMM 2013‐LC6 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE8 Master and Special Servicer Master Servicer of the Moffett Towers Phase II loan under the COMM 2013‐CCRE7 PSA. Special Servicer of the Paramount Building loan under the COMM 2013‐CCRE9 PSA Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE9 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐LC13 Master Servicer Special Servicer of the 15 MetroTech Center loan under the MSBAM 2013‐C12 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE11 Master Servicer Primary Servicer of the Miracle Mile Shops loan under the COMM 2013‐CCRE12 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2013‐CCRE12 Primary Servicer Master Servicer of the Oglethorpe Mall loan under the COMM 2013‐CCRE11 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. Series 2013‐SFR1 Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐TWC Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE15 Master and Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE16 Special Servicer of the 25 Broadway loan under the COMM 2014‐CCRE17 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE17 Master and Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. Series 2014‐SFR1 Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐UBS3 Master and Special Servicer of the Bronx Terminal Market loan under the COMM 2014‐CCRE17 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE18 Master and Special Servicer of the Bronx Terminal Market loan under the COMM 2014‐CCRE17 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐UBS4 Master and Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE19 Master and Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE20 Master Servicer of the Beverly Connection loan under the GSMS 2014‐GS24 PSA. Special Servicer of the Myrtle Beach Marriott Resort & Spa under the COMM 2014‐UBS6 PSA Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐LC17 Special Servicer of Myrtle Beach Marriott Resort & Spa under the COMM 2014‐UBS6 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐UBS6 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2014‐CCRE21 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐LC19 Master and Special Servicer Master Servicer of the One Memorial loan under the COMM 2014‐CCRE21 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐CCRE22 Master Servicer of the 3 Columbus Circle loan under the COMM 2015‐CCRE23 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐CCRE23 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐LC21 Master and Special Servicer Master Servicer of the Courtyard by Marriott Portfolio loan under the COMM 2015‐CCRE23 PSA. Depositor Deutsche Mortgage & Asset Receiving Corp. DBWF 2015‐LCM Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. BXHTL 2015‐DRMZ Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐CCRE24 Special Servicer of the Lakewood Center loan under the DBWF 2015‐LCM TSA. Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2015‐CCRE27 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2016‐CCRE28 Special Servicer Depositor Deutsche Mortgage & Asset Receiving Corp. COMM 2016‐DC2 Special Servicer of the Promenade Gateway and the Santa Monica Multifamily Portfolio loans under the COMM 2016‐CCRE28 PSA. Special Servicer of the Williamsburg Premium Outlets loan under the DBJPM 2016‐C1 PSA Depositor Deutsche Mortgage & Asset Receiving Corp. DBJPM 2016‐C1 Special Servicer Special Servicer of the Naples Grande Beach Resort loan under the JPMBB 2016‐C1 PSA. Special Servicer of the 7700 Parmer loan under the JPMCC 2015‐JP1 PSA Depositor Deutsche Mortgage & Asset Receiving Corp. DBJPM 2016‐C3 Master and Special Servicer Master Servicer of the U‐Haul AREC Portfolio loan under the CD 2016‐CD1 PSA. Special Servicer of the Williamsburg Premium Outlets loan under the DBJPM 2016‐C1 PSA Depositor Deutsche Mortgage & Asset Receiving Corp. CD 2016‐CD1 Master Servicer Depositor Deutsche Mortgage & Asset Receiving Corporation COMM 2016‐COR1 Master and Special Servicer Special Servicer of the Starbucks Center loan under the JPMDB 2016‐C4 PSA Depositor Deutsche Mortgage & Asset Receiving Corporation CD 2016‐CD2 Master Servicer of the 80 Park Plaza and Mills Fleet Farm loans under the CGCMT 2016‐C3 PSA. Special Servicer of the Starbucks Center under the JPMDB 2016‐C4 PSA
